DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
reference character “20” has been used to designate both the elevator car frame of embodiment 1 in figures 2-6 and the elevator car frame of embodiment 2 in figures 7-11,
reference character “22” has been used to designate both the support frame of embodiment 1 in figure 3 and the support frame of embodiment 2 in figure 11,
reference character “24” has been used to designate both the uprights of embodiment 1 in figures 2-6 and the uprights of embodiment 2 in figures 7-11,
reference character “30” has been used to designate both the fixing portion of embodiment 1 in figures 2-6 and the fixing portion of embodiment 2 in figures 7-11,
reference character “32” has been used to designate both the driving member guide elements of embodiment 1 in figures 2-6 and the driving member guide elements of embodiment 2 in figures 7-11,
reference character “34” has been used to designate both the ceiling of embodiment 1 in figures 2-3 and the ceiling of embodiment 2 in figures 7-11,
reference character “35” has been used to designate both the hinges of embodiment 1 in figures 3-6 and the hinges of embodiment 2 in figures 7-10,
  reference character “36” has been used to designate both the floor platform of embodiment 1 in figure 3 and the floor platform of embodiment 2 in figures 7-11, and
  reference character “38” has been used to designate both the side panel of embodiment 1 in figure 2 and the side panel of embodiment 2 in figure 11.

	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not included in the description:
48 in figures 7-10.

	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
	The disclosure is objected to because of the following informalities: the use of the same reference numbers for different components (i.e. “34” for ceilings in different embodiments with . 
Appropriate correction is required.

Claim Objections
	Claims 1-17 are objected to because of the following informalities:  the inclusion of reference numbers that point to differing structure, as outlined in the objection to the drawings, makes the claims unclear.  Appropriate correction is required. 
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  In the claims the reference numbers are enclosed within parentheses, however, the inclusion of reference numbers makes it unclear which components are being referenced due to the use of the same reference numbers for different components. See MPEP § 608.01(m).

	Claims 5 and 17 are objected to because of the following informalities: claim 5, line 4, “of the of the ceiling and the movable portion,” the words “of the” are repeated.  Claim 17, line 20, “of the of the ceiling and the movable portion,” the words “of the” are repeated.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-7 and 9-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	Regarding claim 1, the limitations “a movable portion of the floor platform and/or a movable portion of the ceiling” in lines 5-6 conflict with the limitations relating to the at least one upright stating “an upper portion” in line 9, “a lower portion” in line 10, “a middle portion” in line 11, and particularly “a folded transportation configuration, in which the upper and lower portions are oriented in an inclined configuration with respect to the middle portion” in lines 15-17. Regarding Wands factor (F), “The amount of direction provided by the inventor,” the current application fails to disclose a foldable elevator car frame with a movable portion of the floor and/or a movable portion of the ceiling and at least one upright comprising an upper portion and a lower portion that are oriented in an inclined configuration with respect to a middle portion in a folded configuration. Figures 7-10 show the elevator car frame with the upright comprising three portions, however the floor platform and the ceiling are each formed in one piece and neither has a movable portion as recited in the claim. 
	Regarding Wands factor (G), “The existence of working examples,” the current application fails to disclose a floor platform or ceiling that has a movable portion and at least one upright with three portions the fold relative to each other. Even though the current application fails to disclose the invention comprising all of the limitations of claim 1, it is unclear how such an invention would work. Combining a ceiling and/or floor platform with a movable portion on an elevator car frame with at least 
	Claim 17 includes all of the limitations of claim 1 and presents the same issues.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1-4, 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pirttiniemi (US 20160167923 A1).
	Regarding claim 1, Pirttiniemi teaches:
Foldable elevator car frame (elevator car frame 1, figure 3) comprising:
	a ceiling (top cross beam 6, figure 3), a floor platform (bottom cross beam 7, figure 3) and at least one upright (side beam 2, figure 3) extending between the floor platform (7) and the ceiling (6); and 
	at least one hinge (adjustable connection 11’, figure 3) allowing at least a movable portion (modules 10, figure 3) of the floor platform (7) and/or a movable portion (modules 10, figure 3) of the ceiling (6) to pivot with respect to the at least one upright (2) between a folded transportation configuration (folded configuration shown in figure 1 of another embodiment, the embodiment of figure 3 folds similarly) and an extended operational configuration (shown in figure 3);

	a lower portion (lower module 12, figure 3) pivotably connected to the floor platform (7); and 
	a middle portion (module 12’, figure 3) pivotably connected to the upper and lower portions (upper module 12, lower module 12), respectively, 
	so that the at least one upright (2) is foldable between an extended operational configuration (shown in figure 3), in which the upper portion (upper module 12), the middle portion (12’), and the lower portion (lower module 12) extend linearly along a common axis (vertical axis); and a folded transportation configuration in which the upper and lower portions (upper and lower modules 12, figure 3) are oriented in an inclined configuration with respect to the middle portion (12’). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the folded configuration of Prittiniemi would result in the upper and lower portions being oriented in an inclined configuration with respect to the middle portion. Paragraph [0108] discusses the folding of the embodiment of figure 3, “When the elevator car frame 1 of FIG. 3 is folded to the folded configuration, at least one of the securing means 15 is loose, the outer modules 12’ can be taken slightly apart and folded.” Lines 5-8. Securing means 15 are loosened to release the rigid connection between modules 12 and 12’, and the modules are folded sideways to the side of the elevator car frame. The range of movement is limited by openings 14 shown in figure 3. It is clear that in the folded configuration the modules 12 would not lie flat relative to module 12’ and would therefore be inclined with respect to center module 12’.
	Regarding claim 2, Pirttiniemi further teaches:
wherein the at least one movable portion (10) of the floor platform (7) and/or the at least one movable portion (10) of the ceiling (6) is pivotable around a respective axis (horizontal axis through side beam 2 from front to back) which is oriented orthogonally to the at least one upright (side beam 2 is vertical, axis of rotation of modules 10 is horizontal and orthogonal to the vertical side beam 2).  
claim 3, Pirttiniemi further teaches:
further comprising at least one fixing mechanism (locking means 13, figure 3) configured for fixing at least one of the movable portions (modules 10) in the folded transportation configuration and/or in the extended operational configuration.  
	Regarding claim 4, Pirttiniemi further teache:
wherein the at least one fixing mechanism (13) includes at least one of a bolt or screw (securing means 15, figure 3, paragraph [0094], line 8 “securing means 15, such as screws or bolts”) and a hole (openings 14, figure 3, see also figure 1 for reference placement of holes on upper cross beam 6).  
	Regarding claim 9, Pirttiniemi further teaches:
at least one of the upper and lower portions (upper and lower modules 12) of at least one of the uprights (2) is configured for supporting at least one functional component (“guide shoes”, paragraph [0048], line 8), including one or more of a safety, at least one guiding element, and/or at least one sensor (paragraph [0048], lines 7-10, “Each guide rail is fastened to the elevator shaft wall or other sturdy structure in the elevator shaft and guide shoes are mounted on the side beams of the elevator car frame to contact the guide rail.”).  
	Regarding claim 10, Pirttiniemi further teaches:
further comprising at least one fixing portion (bracket A, image 1, below), which is configured for fixing a driving member (“hoisting roping”, paragraph [0098] lines 2-3, not shown) to the elevator car frame (1), wherein the at least one fixing portion (bracket A) supports the driving member guide element (sheave 17, figure 3), which is configured for guiding a driving member (hoisting roping) supporting the elevator car frame (1).  

    PNG
    media_image1.png
    665
    411
    media_image1.png
    Greyscale

Image 1, Figure 3 of US 20160167923 A1, annotated by Examiner

	Regarding claim 11, Pirttiniemi further teaches:
wherein the at least one fixing portion (bracket A) and/or the at least one driving member guide element (sheave 17) is arranged above the ceiling and/or below the floor platform (bracket A and sheave 17 are arranged below lower cross beam 7) of the elevator car frame (1).  
	Regarding claim 12, Pirttiniemi further teaches:

	Regarding claim 13, Pirttiniemi further teaches:
Elevator system comprising at least one hoistway (“elevator shaft”, line 3, paragraph [0007]) extending between a plurality of landings (paragraph [0008], “especially for passenger or cargo elevators of buildings.” Lines 3-4, landings are an integral component of elevator systems in buildings), and at least one elevator car according to claim 12 which is movably suspended (via “hoisting roping” paragraph [0098], not shown) in the at least one hoistway in a configuration allowing the elevator car to move along the hoistway (elevator shaft, not shown) between the plurality of landings (the completed elevator car is movable between landings via sheave(s) 17).  
	Regarding claim 14, Pirttiniemi further teaches:
Method of installing a foldable elevator car frame (elevator car frame 1, figure 3) according to claim 1 in a hoistway (“elevator shaft”, claim 14 line 11) of an elevator system (“elevator”, claim 16 line 1), the method comprising: 
	arranging the foldable elevator car frame (1), in which the movable portions (modules 10) are arranged in their respective folded transportation configurations (“packing the elevator car frame for transport”, claim 14 line 6), within the hoistway (“preferably between a pair of guide rails present in the elevator shaft”, claim 14 lines 10-11); 
	unfolding the movable portions into their extended operational configurations (“assembling the elevator car frame”, claim 14 line 10); and 

	Regarding claim 15, Pirttiniemi further teaches:
wherein the method includes unfolding the at least one upright (side beam 2, figure 3) into an unfolded position in which it extends orthogonally to the floor platform (side beam 2 is orthogonal to lower cross beam 7) and orthogonally to the ceiling (side beam 2 is orthogonal to upper cross beam 6).

	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Pirttiniemi (US 20160167923 A1) in view of Trivedi (WO 2015107505 A2, Applicant’s cited prior art).
	Regarding claim 16, Pirttiniemi teaches:
Foldable elevator car frame according to claim 9.
	Pirttiniemi does not explicitly teach:
wherein the at least one sensor is configured for detecting the position, the velocity and/or the acceleration of the elevator car frame.
	However, Trivedi teaches:
A foldable elevator car frame (elevator 100, figure 1) with a sensor (sensor 151, figure 1),
wherein the at least one sensor (151) is configured for detecting the position (paragraph [0027], “In some embodiments, the sensor 151 detects hazard based on the proximity of an object,” lines 22-23, the sensor detects a position of the elevator relative to a hazard), the velocity and/or the acceleration of the elevator car frame.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a position sensor as taught by Trivedi on the foldable elevator car frame of Pirttimiemi to increase safety of workers in the elevator shaft during operation of the elevator. The elevator car frame of Pirttiniemi is designed to include all functional components necessary for proper functioning of the elevator car, see paragraph [0023], “The elevator car comprises further .

Response to Arguments
	Applicant's arguments filed November 11, 2021 have been fully considered but they are not persuasive. Applicant argues on page 7 of the Remarks that Pirttiniemi does not indicate that both the upper and lower portions of the side beams 2 and 3 are folded relative to the middle portion 12’. Examiner respectfully disagrees. While it would be possible to fold only the upper or lower portions (modules 12) of the side beams 2, 3, both the upper and lower portions fold in the fully compacted “folded configuration”. For further evaluation of the folded configuration see paragraph [0107], “the side beams 2, 3 of FIG. 3 comprise modules 12, 12’ for folding the side beams 2, 3 and thus reversibly reducing the size of the elevator car frame 1. The functioning of the modules 12, 12’ in the side beams 2, 3 is analogous to the modules in the cross beams 6, 7.” Lines 1-6. Figure 1 shows how the modules in cross beams 6, 7 fold in the folded configuration, with the left and right sections oriented in an inclined configuration with respect to the middle portion. As the modules 12, 12’ function in an analogous manner to the modules (i. e. 10, 10’ of cross beam 6) of the cross beams it is clear that the upper and lower portions 12 of the side beams 2, 3 both fold relative to module 12’ and are inclined relative to the center portion (12’) when in the fully folded configuration.





Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M LANTRIP whose telephone number is (571)272-6068. The examiner can normally be reached M-F 11:00 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        


/M.M.L./Examiner, Art Unit 3654